Ladd, C. J.
A direct acceptance is not contained in the letter of Co ad, and is not necessarily to be implied therefrom. Apparently any committal on his part was studiously avoided. It was precisely such a communication as would be made in order to retain the opportunity without deciding to accept. Analyzed, his letter no more than (1) acknowledges the receipt of Roger’s letter; (2) mentions dates when he may be in Washta; (3) expresses a wish to have possession November 1st; and (4) suggests an arrangement by which he might obtain a permit — presumably to sell intoxicating 1'iquors — in six months thereafter. There is undoubtedly an intimation running through the letter of the probability of purchasing, but nothing binding on the writer. “The language of the acceptance should be. such as would leave no avenue of escape for the party using it; for the obligation of a contract, to be binding, must be mutual. If the acceptor does not bind himself by the language of the acceptance, no contract will be created bind-' ing the other party.” Goodenow v. Barns, 40 Iowa, 561.— Affirmed.